UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6455


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

             v.

BRETT A. RODMAN,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:07-hc-2157-BR)


Submitted:    February 6, 2009              Decided:   February 17, 2009


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Diana Pereira, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Ann M. Hayes,
Assistant United States Attorney, David T. Huband, Special
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brett    A.    Rodman    appeals   the    district    court’s   order

committing him to the custody of the Attorney General under 18

U.S.C. § 4246 (2006).            The district court found by clear and

convincing evidence that Rodman “is presently suffering from a

mental disease or defect as a result of which his release would

create a substantial risk of bodily injury to another person or

serious damage to property of another.”                    18 U.S.C. § 4246(d)

(2000).

            We review the district court’s determination for clear

error.     United States v. Cox, 964 F.2d 1431, 1433 (4th Cir.

1992).      We    have    reviewed    the   record,    the    district    court’s

conclusion, and the briefs of the parties, and find that the

district court’s determination is supported by the record and is

not clearly erroneous.          Accordingly, we affirm the order of the

district court. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court    and   argument    would    not   aid   the   decisional

process.

                                                                         AFFIRMED




                                        2